

116 HR 5588 IH: Weigh Habitats Offsetting Locational Effects Act of 2020
U.S. House of Representatives
2020-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5588IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2020Mr. Newhouse (for himself, Mr. Gianforte, Mr. Gosar, Mr. McClintock, Mr. Crawford, Mr. LaMalfa, Ms. Cheney, Mr. Norman, and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Endangered Species Act of 1973 to provide for consideration of the totality of conservation measures in determining the impact of proposed Federal agency action. 
1.Short titleThis Act may be cited as the Weigh Habitats Offsetting Locational Effects Act of 2020 or the WHOLE Act of 2020. 2.Consideration of the totality of conservation measuresSection 7(b)(3) of the Endangered Species Act of 1973 (16 U.S.C. 1536(b)(3)) is amended by adding at the end the following: 
 
(C)In determining whether a Federal agency action is likely to jeopardize the continued existence of any endangered species or threatened species or result in the destruction or adverse modification of the critical habitat of a species, the Secretary shall consider the offsetting effects of all avoidance, minimization, and other species-protection or conservation measures that are already in place or proposed to be implemented as part of the action, including the development, improvement, protection, or management of species habitat whether or not it is designated as critical habitat of such species.. 